Citation Nr: 0421472	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to June 1967.  This case is before to the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his From 9, the 
veteran requested a Travel Board hearing.  In September 2003, 
he withdrew this request.    


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability was not 
manifested in service or in the first postservice year, and 
there is no competent evidence relating it to service.   

2.  Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
noise trauma therein.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2003).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

There was a significant change in the law prior to this 
appeal. On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law. Regulations implementing the 
VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
claims were considered on the merits and the veteran was 
provided a copy of the decision denying his claim.  In the 
September 2002 decision, in a January 2003 statement of the 
case (SOC), and in a supplemental statement of the case 
(SSOC) issued in August 2003, the veteran was notified of the 
evidence necessary to substantiate his claims, and of what 
was of record.  By correspondence in March 2002 and May 2002, 
he was notified of the VCAA and how it applied to his claims.  
The May 2002 letter and the January 2003 SOC clearly cited 
the changes in the law brought about by the VCAA and 
implementing regulations; it explained that VA would make 
reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice preceded the decision on appeal, and although 
it asked the veteran to respond with any new evidence in 
support of his claims within 30 days, he was further notified 
that evidence submitted within a year would be considered.  
In fact, all evidence received in the interim has been 
accepted for the record and considered.  As for the 
requirement that he be notified to submit everything he has 
pertinent to the claim, in correspondence in March 2002, he 
certified that he did not have any additional evidence.  

Regarding the duty to assist, VA has arranged for an 
examination/medical opinion.  The veteran has indicated that 
there are no pertinent records outstanding.  He is not 
prejudiced by the Board's proceeding with appellate review at 
this point.

II.	Factual Background

The veteran's DD214 and Service Medical Records (SMR's) 
reflect that his military occupation was on the flight line.  

The report of the veteran's July 1963 enlistment examination 
reveals that the veteran had no ear abnormalities, including 
hearing loss or tinnitus, and that audiometry revealed that 
puretone thresholds, in decibels (converted to ISO values) 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
-5
   LEFT
20
10
15
10
5

On May 1965 annual evaluation to test the veteran's hearing 
because of his noise exposure on the flight line, puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
   LEFT
15
10
10
10
5

It was indicated that he wore ear protection and that his 
hearing was good.  

SMR's reveal no complaints or findings regarding the ears or 
the veteran's hearing acuity or tinnitus.  

The report of the veteran's June 1967 separation examination 
reflects that he had no ear abnormalities.  Audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
10
   LEFT
25
10
20
20
20

A postservice report of a private audiological evaluation in 
March 2002 appears to show a bilateral sensorineural hearing 
loss (there is no interpretation of the charts).  Speech 
discrimination was 84 percent in the right ear and 80 percent 
in the left ear.. 

On July 2003 VA audiological evaluation, the veteran 
indicated that he served in Thailand and that his military 
noise exposure consisted of working on the flight line in 
close vicinity to jet aircraft engines.  He denied 
nonmilitary noise exposure subsequent to service.  He also 
complained that he had constant bilateral tinnitus of 
moderate severity, which occurred for a numerous amount of 
years.  He indicated that he had worn hearing aids for the 
past year.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
5
15
25
55
   LEFT
-
5
15
40
55

Speech discrimination ability was 100 percent correct 
bilaterally.  The diagnosis was bilateral high frequency 
sensorineural hearing loss and bilateral constant tinnitus.  
The examiner opined that since the SMR's, including the 
separation examination, were negative for hearing loss or 
tinnitus, it would appear obvious that the current hearing 
loss and tinnitus both occurred subsequent to active service.  
Therefore, it was VERY UNLIKELY (emphasis in original) that 
his current hearing loss and tinnitus are related to military 
service.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To establish service connection for a 
disability, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability). Hickson v. West; 13 Vet. App. 247, 248 (1999).
A.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Puretone thresholds on July 2003 VA audiometry establish that 
the veteran has a hearing loss disability, as defined.  And 
although acoustic trauma is not specifically noted in the 
service medical records, given the veteran's military 
occupation specialty on the flight line, and that he was 
followed in a hearing conservation program in service, it may 
also be assumed that he was exposed to noise trauma in 
service.  What he must still show to establish service 
connection for hearing loss disability is a nexus between 
such disability and the veteran's service.  

Service medical records show no complaints or findings of 
hearing loss during service.  His June 1967 separation 
examination revealed no ear abnormalities, and audiometry 
showed normal puretone thresholds.  The earliest medical 
evidence of a hearing loss disability is the report of the 
March 2002 private audiological evaluation.  From the time of 
his separation from service until 2002, an interval spanning 
more than 35 years, there is no medical evidence of 
complaints or findings indicative of hearing loss disability.  
Although the veteran asserts that he had hearing problems in 
service, such is not corroborated by the record.  

Although sensorineural hearing loss (an organic disease of 
the nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year, here, as 
noted, there was no documented manifestation of hearing loss 
disability until some 35 years postservice. There is no 
competent medical evidence of a nexus between the veteran's 
hearing loss and service.  In fact, the only competent 
(medical) evidence addressing that point indicates that the 
hearing loss is VERY UNLIKELY related to service.  While the 
veteran himself may believe that his hearing problems were 
caused by acoustic trauma decades ago, he is a layperson and 
has no competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet, App. 492 (1992).  

Without competent medical evidence establishing a causal 
connection between the veteran's current hearing loss 
disability and service, the preponderance of the evidence is 
against his claim.  Hence, it must be denied.  

B.  Tinnitus

A July 2003 VA audiological evaluation reveals a diagnosis of 
bilateral constant tinnitus.  That he was exposed to noise 
trauma in service is not in dispute.  What must still be 
shown to establish service connection for tinnitus is 
evidence of a nexus between that disability and service.  The 
etiology of a disability/nexus of a disability to service is 
a medical question, and medical expertise (a medical opinion) 
is required to resolve that question.  See Espiritu, supra.  

Here, the only competent (medical) evidence that addresses 
whether there is a nexus between the veteran's current 
tinnitus and service is the opinion of the July 2003 
examiner.  That opinion states that it is VERY UNLIKELY that 
the tinnitus is related to service.  As there is no competent 
(medical) evidence to the contrary, the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.   


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



